Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
27, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00545-CV



      IN RE TONY'S BARBECUE AND STEAKHOUSE, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               61st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-55732

                         MEMORANDUM OPINION

      On July 25, 2022, relator Tony’s Barbecue and Steakhouse, Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Frederica Phillips, presiding judge of the 61st District Court of Harris
County, to vacate her July 25, 2022 order denying relator’s motion for pretrial order.
        Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion to
stay.


                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                            2